Citation Nr: 1300460	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  12-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing in his February 2012 VA Form 9 (Appeal to Board of Veterans' Appeals).  The RO acknowledged his request in Febraury 2012.  For reasons that are not apparent to the Board, the Veteran was instead scheduled for a Travel Board hearing in November 2012.  He did not report for this hearing, but it appears that the October 2012 letter notifying him of the hearing was sent to an incorrect address, as he listed a different address on his VA Form 9 (his most recent correspondence of record at that time).  The Board also notes that a February 2012 letter sent to the Veteran at the address listed on the VA Form 9 was never returned as undeliverable, suggesting that it is, in fact, the correct and current address.  The Board thus finds that further efforts should be made to afford the Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran at his most recent address of record (which presently appears to be the one listed in his February 2012 VA Form 9), clarify whether he seeks a videoconference or Travel Board hearing at the Nashville VARO, and then schedule him for the requested hearing in the event that he responds.  If there is no response from the Veteran, he should be scheduled for a videoconference hearing, as that was his original February 2012 request. Thereafter, the appeal must be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


